
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.8



ASSET PURCHASE AGREEMENT


        THIS ASSET PURCHASE AGREEMENT (the "Agreement") is made and entered into
as of this 11th day of May, 2001, by and among VSx CORPORATION, a Georgia
corporation ("VSx"), JAMES A. ECKSTEIN, a Georgia resident ("Shareholder"), and
COMPUCREDIT CORPORATION, a Georgia corporation ("Purchaser").

BACKGROUND:

        A.    Among other things, CompuCredit is in the business (the
"Business") of marketing and selling consumer credit card products and services
to selected consumers in the "underserved," "subprime" and "secured" credit
sectors, as those terms are generally known and understood in the credit
industry.

        B.    Among other things, VSx is in the business of designing and
developing computer software and database programs and providing related data
processing services for companies engaged in the Business.

        C.    Shareholder owns all of the issued and outstanding shares of
capital stock of VSx.

        D.    Pursuant to the terms and conditions contained herein, VSx desires
to sell to Purchaser, and Purchaser desires to purchase from VSx, substantially
all of the assets owned and used by VSx in connection with the operation of its
business.

        NOW, THEREFORE, FOR AND IN CONSIDERATION of the premises, the mutual
promises, covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:


ARTICLE 1
PURCHASE AND SALE OF ASSETS


        1.1    Transfer of Assets.    Upon the terms and subject to the
conditions set forth in this Agreement, at the "Closing" (as defined in
Section 2.1), VSx shall sell, assign, transfer, convey and deliver to Purchaser,
and Purchaser shall purchase and accept from VSx, all of the "Assets" (as
hereinafter defined), free and clear of any and all liens (including, without
limitation, liens for "Taxes," as defined in Section 3.17), charges, security
interests, mortgages, pledges, claims, rights of third parties and other
encumbrances of any kind or nature (collectively "Encumbrances"). For purposes
of this Agreement, the "Assets" shall mean all of the assets, properties and
rights of VSx other than the "Excluded Assets" (as defined in Section 1.2). The
Assets are identified on Schedule 1.1.

        1.2    Excluded Assets.    Only the following assets of VSx as of the
Closing Date are being retained by VSx and not transferred to Purchaser pursuant
to this Agreement:

        (a)  VSx's minute books, stock transfer ledger and similar corporate
records;

        (b)  VSx's rights under this Agreement and other documents to be
executed in connection herewith;

        (c)  all tax credits and tax refunds with respect to the business of VSx
for all periods up to the Closing;

        (d)  all insurance policies of VSx;

        (e)  all of VSx's rights under any of the "Plans" (as defined in
Section 3.19); and

        (f)    any item listed on Schedule 1.2.

        1.3    No Assumed Liabilities.    It is understood and agreed that
Purchaser shall not, as a result of this Agreement or the transactions
contemplated hereby, assume or become liable for the payment of

--------------------------------------------------------------------------------

any liabilities or obligations of VSx (whether known or unknown, now existing or
hereafter arising, of whatever nature or character, and whether absolute or
contingent, liquidated or disputed). Following the Closing, VSx shall remain
liable for and shall timely pay, perform and discharge all of the liabilities
and obligations of VSx in accordance with their respective terms.

        1.4    Purchase Price.    As payment for the Assets, Purchaser shall
deliver to VSx the following aggregate consideration at the Closing:

        (a)  Payment to VSx of $1,000,000 in cash by wire transfer of
immediately available funds to such bank and account as is designated by VSx
(the "Cash Payment"); and

        (b)  A secured promissory note payable to VSx on or before January 30,
2002, in the amount of $1,400,000.00 in the form attached hereto as Exhibit A
(the "Note"), which Note shall bear simple interest at the rate of six percent
(6%) per annum.

        1.5  Allocation. Purchaser, VSx and Shareholder each hereby agree that
the Purchase Price shall be allocated among the Assets as set forth on
Exhibit B, attached hereto (the "Allocation Schedule") and that such allocation
is in accordance with the methodology of valuing the Assets required by
Section 1060 of the Internal Revenue Code of 1986, as amended (the "Code").
Purchaser, VSx and Shareholder agree to file IRS Form 8594 and all tax returns
in accordance with the Allocation Schedule.


ARTICLE 2
PURCHASE AND SALE OF ASSETS


        2.1    Closing Date.    Contemporaneously with the execution of this
Agreement, the closing of the transactions contemplated hereby (the "Closing")
shall occur at the offices of Purchaser's counsel, Troutman Sanders LLP, 600
Peachtree Street, N.E., Suite 5200, Atlanta, Georgia 30308, or such other place
as is designated by Purchaser. The date on which the Closing occurs is referred
to herein as the "Closing Date." The Closing shall be deemed effective as of
11:59 p.m. on the Closing Date.

        2.2    Deliveries of VSx and Shareholder.    At the Closing, VSx and
Shareholder shall deliver to Purchaser each of the following, in form and
substance reasonably satisfactory to Purchaser:

        (a)  A Bill of Sale and Assignment, in form and substance reasonably
satisfactory to Purchaser, executed by VSx, and such other assignments,
consents, and other instruments of transfer and conveyance (including, without
limitation, copyright assignments), in each case as are necessary or appropriate
to transfer and assign the Assets to Purchaser in accordance with this
Agreement.

        (b)  A Quit-Claim Bill of Sale and Assignment, in form and substance
reasonably satisfactory to Purchaser, executed by Shareholder, assigning all of
Shareholder's right, title and interest in and to the Assets to Purchaser.

        (c)  A Quit-Claim Bill of Sale and Assignment, in form and substance
reasonably satisfactory to Purchaser, executed by Visionary Systems, Inc., a
Georgia corporation ("VSI"), assigning all of VSI's right, title and interest in
and to the Assets to Purchaser.

        (d)  Certificate of existence for VSx issued by the Secretary of State
of the State of Georgia as of a recent date prior to the Closing Date.

        (e)  Certificates of appropriate officials in the various jurisdictions
in which VSx does business as to its qualification and good standing as a
foreign corporation.

        (f)    Resolutions of the board of directors of VSx and the Shareholder,
certified by the Secretary of VSx, authorizing the execution, delivery and
performance of this Agreement by VSx, in form and substance reasonably
satisfactory to Purchaser.

2

--------------------------------------------------------------------------------




        (g)  All computer code and related documentation, specifications, design
diagrams, notes and comments, manuals, instructions, operations materials, and
any procedural code such as job control language, all in a form that is readable
by humans, which is included in or related to any of the Assets.

(h)An agreement, substantially in the form attached hereto as Exhibit C (the
"Ongoing Support Agreement") executed by VSI and Shareholder.

        (i)    Any other information, documents or certificates reasonably
requested by Purchaser.

        2.3    Deliveries of Purchaser.    At the Closing, Purchaser shall
deliver to or on behalf of VSx each of the following, in form and substance
reasonably satisfactory to VSx and Shareholder:

        (a)  The Cash Payment.

        (b)  The Note.

        (c)  A security agreement in the form attached hereto as Exhibit D,
granting a first priority security interest in the Assets to VSx.

        (d)  The Ongoing Support Agreement executed by Purchaser.

        (e)  Any other information, documents or certificates reasonably
requested by VSx and Shareholder.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES
OF VSx AND SHAREHOLDER


        VSx and Shareholder hereby jointly and severally represent and warrant,
as of the Closing Date, to Purchaser as follows:

        3.1    Power and Authority.    Each of VSx and Shareholder has the full
power and authority to enter into this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate or other action on the part of VSx and Shareholder, and no other
corporate or other proceedings on the part of VSx or Shareholder are necessary
to authorize the execution, delivery and performance of this Agreement by VSx or
Shareholder.

        3.2    Binding Effect.    This Agreement and any other agreements or
documents and instruments delivered or to be delivered to Purchaser pursuant to
this Agreement have been duly executed and delivered by each of VSx and
Shareholder and constitute its legal, valid and binding obligation, enforceable
against VSx or Shareholder, as the case may be, in accordance with their terms.

        3.3    No Violation; Consents.    Neither the execution and delivery of
this Agreement by VSx or Shareholder, nor the performance by either of them of
its obligations hereunder, will:

        (a)  violate or conflict with any provision of the Articles of
Incorporation or Bylaws of VSx;

        (b)  breach or otherwise constitute or give rise to a default under any
contract, commitment or other obligation to or by which Shareholder or VSx is a
party or is bound;

        (c)  violate any statute, ordinance, law, rule, regulation, judgment,
order or decree of any court or other governmental, regulatory or taxing
authority to which Shareholder or VSx is subject; or

3

--------------------------------------------------------------------------------




        (d)  except as set forth on Schedule 3.3, require any consent, approval
or authorization of, notice to, or filing, recording, registration or
qualification with any person, entity, court or governmental, regulatory or
taxing authority, whether oral or written.

        3.4    Capitalization.    The authorized capital stock of VSx consists
solely of fifty thousand (50,000) shares of no par value common stock, of which
fifty thousand (50,000) shares are issued and outstanding. All of such issued
and outstanding shares are owned solely by Shareholder, were duly authorized and
validly issued, and are fully paid and non-assessable.

        3.5    Corporate Structure.    VSx is a corporation duly organized,
validly existing and in good standing under the laws of the State of Georgia.
VSx has the necessary corporate power and authority to carry on its business as
it is now being conducted and to own and lease the properties and assets it now
owns and leases. VSx is qualified to transact business as a foreign corporation
in the jurisdictions listed on Schedule 3.5, and VSx is not required to be
qualified to transact business in any other jurisdiction.

        3.6    Liabilities.    VSx does not have any commitment, debt, liability
or obligation of any kind (whether known or unknown, absolute or contingent,
liquidated or disputed, or due or to become due, including, without limitation,
liability for "Taxes" (as defined in Section 3.17)), except for (i) those
liabilities identified on Schedule 3.6, and (ii) liabilities for employment
related costs incurred in the ordinary course of its business since May 1, 2001.
VSx does not have any obligations (absolute or contingent) to provide funds on
behalf of, or to guarantee or assume any debt, liability or obligation of, any
person or entity.

        3.7    Accounts Receivable.    All accounts receivable, fees receivable
and notes receivable owned by or due to VSx, and the respective amounts thereof
as of the date of this Agreement, are identified on Schedule 3.7 and represent
obligations of Purchaser for sales made, services performed or other charges
arising on or before the Closing Date.

        3.8    The Assets.    The Assets listed on Schedule 1.1 represent all of
the assets, properties and rights owned by VSx and used in connection with its
business, other than the Excluded Assets. VSx owns, and after the Closing
Purchaser shall own, all rights, title and interest in and to the Assets, free
and clear of all Encumbrances. All of the personal property, equipment and other
tangible property included in the Assets are in good operating condition and
repair (ordinary wear and tear excepted).

        3.9    Real Property.    VSx has not at any time owned or leased any
real property, and the Assets do not include any right or interest in real
property.

        3.10    Intellectual Property.    The Assets include, and Schedule 1.1
contains, a correct and complete list of, all copyrights, trademarks, service
marks, logos, trade names, patents, processes, inventions, computer programs,
software, firmware and related documentation, trade secrets, confidential
business information, goodwill and other intellectual property (including, to
the extent applicable, registrations, applications, and renewals for
registrations of each of the foregoing) which are owned and used by VSx in
connection with its business (collectively the "Intellectual Property"),
including, without limitation, the computer software program referred to as the
"Brain," the functionality of which is described on Schedule 3.10. VSx owns, and
after the Closing Purchaser shall own, all rights, title and interest in and to
the Intellectual Property free and clear of all Encumbrances, and none of the
Intellectual Property has been copied in whole or in part from any work of any
other party. VSx has not violated or infringed any patent, copyright, trademark,
service mark or other intellectual property or other proprietary rights of any
other person or entity, and there are no claims pending or, to the knowledge of
VSx or Shareholder, threatened against VSx or Shareholder asserting that the use
or ownership of any of the Intellectual Property by VSx or any other party
infringes the rights of any other person or entity. VSx has not made or asserted
any claim of violation or infringement of any of the Intellectual Property
against any other person or entity, and neither VSx nor Shareholder is aware

4

--------------------------------------------------------------------------------


of any such violation or infringement. VSx has not granted any outstanding
licenses or other rights in or to any of the Intellectual Property to any person
or entity other than Purchaser.

        3.11    Contracts and Commitments.    Except as identified on
Schedule 3.11, VSx is not a party to or bound by any written or oral contracts,
agreements, leases, guaranties or commitments.

        3.12    Ordinary Course of Business.    VSx has operated its business in
the ordinary course consistent with past practices since December 31, 1999.

        3.13    Litigation.    Except as set forth on Schedule 3.13, there is no
litigation, action, suit, arbitration, mediation, hearing or governmental or
administrative proceeding or investigation pending or, to VSx's or Shareholder's
knowledge, threatened by or against VSx or Shareholder or that otherwise relates
to or may affect any of the Assets or the business of VSx, or that challenges,
or that may have the effect of preventing, delaying, making illegal, or
otherwise interfering with, any of the transactions contemplated by this
Agreement. No judgment, award, order or decree has been rendered against VSx
which is still outstanding.

        3.14    Compliance with Laws.    VSx and Shareholder have complied with
all statutes, laws, rules, regulations, orders, decrees and ordinances
applicable to VSx or the operation of its business (collectively, the "Laws"),
except to the extent any such non-compliance would not, individually or in the
aggregate, have a material adverse effect on the Assets or its business. Neither
VSx nor Shareholder has received any written notice alleging any violations of
Laws.

        3.15    Permits and Licenses.    VSx holds all required permits,
licenses, approvals and authorizations from all governmental or regulatory
authorities which are necessary to conduct its business in a manner consistent
with its past practices, or which are otherwise material to VSx or to the
operation of its business. VSx is in compliance with the terms of such permits,
licenses, approvals and authorizations and there are no pending or, to the
knowledge of VSx or Shareholder, threatened terminations, expirations or
revocations thereof.

        3.16    Insurance.    All material terms, obligations and provisions of
all policies of insurance and bonds or cash deposits in lieu of bonds presently
maintained by, or providing coverage for VSx or the Assets have been complied
with, all premiums due thereon have been paid, and no notice of cancellation
with respect thereto has been received by VSx or Shareholder. No claims are
pending under any of such policies or bonds, and to VSx's or Shareholder's
knowledge, no state of facts exists with respect to which VSx would file any
insurance claim in the ordinary course of business consistent with past
practices. Such policies and bonds provide adequate coverage to insure the
Assets against such risks and in such amounts as are prudent and customary.

        3.17    Taxes.    VSx and Shareholder have duly and timely filed all
"Tax" (as hereinafter defined) reports and returns required to be filed by or
with respect to VSx, and all of such reports and returns are true, correct and
complete in all respects. VSx or Shareholder, as the case may be, has paid on a
timely basis all applicable Taxes with respect to VSx for any period of time
prior to the Closing, except for Taxes accrued but not yet due and payable. VSx
or Shareholder, as the case may be, has withheld and paid over all Taxes
required to have been withheld and paid over by or with respect to VSx, and
complied with all information reporting and backup withholding requirements of
or with respect to VSx, including maintenance of required records with respect
thereto, in connection with amounts paid or owing to any employee, creditor,
independent contractor, or other third party. VSx has never been a party or
subject to any Tax audit, investigation, levy, assessment, collection or pending
action, proceeding or claim, and no notice of the possible institution of any
Tax audit, investigation, levy, assessment or collection action, proceeding or
claim against VSx has been received by VSx or Shareholder. No extension of a
statute of limitations relating to Taxes is in effect with respect to VSx. VSx
(and any predecessor of VSx) has been a validly electing S corporation within
the meaning of Code Sections 1361 and 1362 at all times during its existence.
For purposes of this Agreement, "Taxes" shall mean any

5

--------------------------------------------------------------------------------


federal, state, local, or foreign income, gross receipts, license, payroll,
employment, excise, severance, stamp, occupation, premium, windfall profits,
environmental, customs duties, capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever owed by or assessable
against VSx (or Shareholder, to the extent arising out of the income, assets or
operations of VSx), including any interest, penalty, or addition thereto,
whether disputed or not.

        3.18    Employees.    Schedule 3.18 contains a true and complete list of
the names, titles, and salaries (including bonuses) of each full-time and
part-time employee, consultant and advisor of VSx. Except as set forth on
Schedule 3.18, none of such employees have written employment agreements with
VSx. Except as otherwise required by applicable federal and state law, all VSx
employees may be terminated by VSx and may terminate their own employment with
VSx at any time for any reason or no reason without further obligation or
consequence (other than obligations related to non-competition or non-disclosure
of information).

        3.19    Employee Benefits.    Schedule 3.19 lists all bonus, stock
option, stock purchase, restricted stock, incentive, deferred compensation,
medical or life insurance, dental, retiree medical or life insurance,
retirement, severance or other benefit plans, programs or arrangements, whether
written or oral, to which it is a party or which are maintained, contributed to
or sponsored by VSx for the benefit of any of its current or former employees,
officers or directors (collectively, the "Plans"). VSx has complied in all
material respects with its obligations with respect to each such Plan, and each
of the Plans has been maintained in material compliance with all applicable laws
and regulations. All salaries and bonuses, deferred compensation and any other
payments pursuant to any Plan that are due and payable as of the date hereof
have been paid in full by VSx.

        3.20    Labor Matters.    VSx is not a party to any collective
bargaining or other agreement of any kind with any union or labor organization.
There are no unfair labor practice charges pending or, to the knowledge of VSx
or Shareholder, threatened against VSx, and there are no charges, complaints,
claims or proceedings pending or, to the knowledge of VSx or Shareholder,
threatened against VSx with respect to any alleged violation of any legal duty
(including, but not limited to, any wage and hour claims, employment
discrimination claims or claims arising out of any employment relationship) as
to VSx's employees or as to any person seeking employment therefrom, and to the
knowledge of VSx or Shareholder, no basis for any such charges, complaints or
claims exists.

        3.21    Insolvency Proceedings.    No insolvency proceedings of any kind
or nature, including, without limitation, bankruptcy, receivership,
reorganization, or other arrangements with creditors, whether voluntary or
involuntary, with respect to VSx are pending or threatened.

        3.22    Year 2000.    

        (a)  All of the computer software, computer firmware, computer hardware
(whether general or special purpose), and other similar or related items of
automated, computerized, and/or software system(s) that are included in the
Assets will not malfunction, will not cease to function, will not generate
incorrect date, and will not produce incorrect results when processing,
providing and/or receiving (i) date-related data in connection with any valid
date in the twentieth and twenty-first centuries and (ii) date-related data into
and between the twentieth and twenty-first centuries; and neither VSx nor
Purchaser shall be subject to any claims or liabilities arising from their
failure to do so; and

        (b)  All of the products and services sold, licensed, rendered, or
otherwise provided in connection with the business of VSx will not malfunction,
will not cease to function, will not generate incorrect data, and will not
produce incorrect results when processing, providing, and/or receiving
(i) date-related data into and between the twentieth and twenty-first centuries
and (ii) date-related

6

--------------------------------------------------------------------------------




data in connection with any valid date in the twentieth and twenty-first
centuries; and neither VSx nor Purchaser shall be subject to any claims or
liabilities arising from their failure to do so.

        3.23    Securities Matters.    Each of Shareholder and VSx
(i) understands that the Note has not been, and will not be, registered under
the Securities Act of 1933, as amended (the "Securities Act"), or under any
state securities laws; (ii) acknowledges that VSx is acquiring the Note solely
for its own account and not with a view to the distribution or resale thereof,
except the possible distribution of the Note to Shareholder pursuant to
liquidation or otherwise; (iii) is a sophisticated investor with knowledge and
experience in business and financial matters; (iv) has received certain
information concerning Purchaser and has had the opportunity to obtain
additional information as desired in order to evaluate the merits and the risks
inherent in holding the Note; and (v) is an "Accredited Investor" (as defined in
Regulation D of the Securities Act).

        3.24    Representations and Warranties.    No representation or warranty
made by VSx or Shareholder in this Agreement contains or will contain any untrue
statement of a material fact as of the Closing Date, and such representations
and warranties do not or will not omit any material fact necessary in order to
make any statement contained therein not misleading as of the Closing Date.

        3.25    Disclosure.    VSx has furnished or made available to Purchaser
a true, correct and complete copy of each document referred to in this
Article 3, including the Schedules hereto.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF PURCHASER


        Purchaser hereby represents and warrants, as of the Closing Date, to VSx
and Shareholder as follows:

        4.1    Organization and Good Standing.    Purchaser is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Georgia.

        4.2    Power and Authority.    Purchaser has the corporate power and
authority to enter into this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of Purchaser, and no other corporate proceedings on the part of
Purchaser are necessary to authorize the execution, delivery and performance of
this Agreement by Purchaser.

        4.3    Binding Effect.    This Agreement and any other agreements or
documents and instruments delivered or to be delivered to VSx pursuant to this
Agreement have been duly executed and delivered by Purchaser and constitute the
legal, valid and binding obligation of Purchaser, enforceable against Purchaser
in accordance with their terms.

        4.4    No Violation; Consents.    Neither the execution and delivery of
this Agreement by Purchaser nor the performance by it of its obligations
hereunder will:

        (a)  violate or conflict with any provision of the Articles of
Incorporation or Bylaws of Purchaser;

        (b)  breach or otherwise constitute or give rise to a default under any
contract, commitment or other obligation to or by which Purchaser is a party or
is bound, except to the extent any such breach or default would not have a
material adverse effect on Purchaser;

        (c)  violate any statute, ordinance, law, rule, regulation, judgment,
order or decree of any court or other governmental, regulatory or taxing
authority to which Purchaser is subject; or

7

--------------------------------------------------------------------------------




        (d)  require any consent, approval or authorization of, notice to, or
filing, recording, registration or qualification with any person, entity, court
or governmental, regulatory or taxing authority, except any such consent,
approval or authorization as has been obtained.

        4.5    Litigation.    There is no litigation, action, suit, arbitration,
mediation, hearing, governmental investigation or similar proceeding pending or,
to Purchaser's knowledge, threatened by or against Purchaser, that challenges,
or that may have the effect of preventing, delaying, making illegal or otherwise
interfering with, any of the transactions contemplated by this Agreement.

        4.6    Insolvency Proceedings.    No insolvency proceedings of any kind
or nature, including, without limitation, bankruptcy, receivership,
reorganization, or other arrangements with creditors, whether voluntary or
involuntary, with respect to Purchaser are pending or threatened.

        4.7    Representations and Warranties.    No representation or warranty
made by Purchaser in this Agreement contains or will contain any untrue
statement of a material fact as of the Closing Date, and such representations
and warranties do not or will not omit any material fact necessary in order to
make any statement contained therein not misleading as of the Closing Date.


ARTICLE 5
OTHER AGREEMENTS OF THE PARTIES


        5.1    Bulk Transfers.    Purchaser and VSx hereby waive compliance with
the bulk transfer provisions of the Uniform Commercial Code (or any similar law)
to the extent applicable to the transactions contemplated by this Agreement.

        5.2    Reasonable Efforts.    Upon the terms and subject to the
conditions of this Agreement, each party hereto shall use all reasonable efforts
to take or cause to be taken all actions and to do or cause to be done all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective the transactions contemplated by this Agreement.

        5.3    Brokers; Expenses.    Each party hereto hereby represents and
warrants to the other that it has not incurred any liability for brokerage fees,
finder's fees, agent's commissions or other similar forms of compensation in
connection with or in any way related to the transactions contemplated by this
Agreement. Purchaser shall pay only its own fees and expenses (including the
fees and expenses of its attorneys, accountants, and other professionals)
incurred in connection with this Agreement and all transactions contemplated
hereby. The fees and expenses of Shareholder and VSx (including the costs and
expenses of their respective attorneys, accountants, and other professionals)
incurred in connection with this Agreement and the transaction contemplated
hereby will not be a liability of, and will not be paid by, Purchaser.

        5.4    Publicity.    Neither party shall issue any press release,
written public statement or announcement relating to this Agreement or the
transactions contemplated hereby without the prior written approval of the other
party in each instance, except to the extent such disclosure is required by law
(in which case the disclosing party shall use all reasonable efforts to give the
other party prior notice thereof).

        5.5    Transfer Taxes.    VSx or Shareholder shall pay, or make adequate
provision for the payment of, in a timely manner, all transfer, sales or other
similar taxes resulting from or payable in connection with the sale of Assets
pursuant to this Agreement, regardless of the person on whom such taxes are
imposed by legal requirements.

        5.6    Corporate, Trade or Brand Names.    Each of VSx and Shareholder
agree that after the Closing Date it shall no longer use any corporate, trade or
brand name similar to the "Brain" without the

8

--------------------------------------------------------------------------------


prior written consent of Purchaser in each instance. VSx and Shareholder will
take any action reasonably requested by Purchaser to terminate any fictitious
name filing or other indication of VSx's or Shareholder's right to use any such
name.

        5.7    Restrictive Covenants.    

        (a)  Each of VSx and Shareholder covenants and agrees that, within the
United States for a period of nine hundred twelve (912) days following the
Closing Date, except with Purchaser's prior written permission:

        (i)    No "VSx Affiliate" (as hereinafter defined) shall, directly or
indirectly, develop or assist any person or entity (other than Purchaser) in the
development of any computer software that performs substantially the same
functionality as the Brain (as described on Schedule 3.10 attached hereto) for
use in the Business; and

        (ii)  No VSx Affiliate shall solicit any employee, consultant,
contractor or other personnel of Purchaser who was employed by VSx at any time
on or prior to the Closing Date to terminate such person's affiliation with
Purchaser.

        (b)  The term "VSx Affiliate," as used herein, shall refer to any of
(i) VSx and its officers and directors (acting in either their corporate or
individual capacity), (ii) VSI, (iii) Shareholder, and (iv) any person or entity
that, directly or indirectly through one or more intermediaries, Controls or is
Controlled by, or is under common Control with, VSx or Shareholder. The terms
"Controls," "Control" or "Controlled" as used herein, mean the possession,
directly or indirectly, of the power to direct or cause the direction of
management and policies of such person or entity, whether through the ownership
of voting securities, by contract or otherwise.

        5.8    Non-Disclosure Covenant.    

        (a)  For purposes of this Agreement, (i) "Confidential Information"
shall mean proprietary business information or data, other than "Trade Secrets"
(as defined below), which relates to the business of VSx, would be of tangible
or intangible value to Purchaser and is not generally known by or available to
third parties; and (ii) "Trade Secrets" shall mean the "trade secrets" (as
defined under applicable law) which relate to the business of VSx.

        (b)  In recognition of Purchaser's need to protect its legitimate
business interests in connection with the purchase of the Assets, each of VSx
and Shareholder hereby covenants and agrees that it shall regard and treat each
item of information or data constituting a Trade Secret or Confidential
Information as strictly confidential and wholly owned by Purchaser and not use,
distribute, disclose, reproduce or otherwise communicate any such item of
information or data to any person or entity for any purpose, except to the
extent provided in Section 5.8(c), below. The covenant contained in the
preceding sentence shall apply: (i) with respect to Confidential Information,
for a period of three (3) years after the Closing; and (ii) with respect to
Trade Secrets, at all times such data or information constitutes a "trade
secret" under applicable law.

        (c)  If either VSx or Shareholder becomes legally compelled to disclose
any Confidential Information or Trade Secrets (whether by judicial or
administrative order, applicable law, rule or regulation, or otherwise), it will
use its reasonable efforts to provide Purchaser with prior written notice
thereof so that Purchaser may seek a protective order or other appropriate
remedy to prevent or limit such disclosure; provided, however, that VSx or
Shareholder, as the case may be, will use its reasonable efforts to maintain the
confidentiality of such Confidential Information and Trade Secrets. If such
protective order or other remedy is not obtained prior to the time such
disclosure is required, VSx or Shareholder, as the case may be, will only
disclose that portion of such Confidential Information and Trade Secrets which
it is legally required to disclose. VSx and Shareholder shall have no liability
whatsoever to Purchaser or Purchaser's affiliates with respect to

9

--------------------------------------------------------------------------------




any legally required disclosure of Confidential Information or Trade Secrets
made in accordance with this Section 5.8(c).

        5.9    Acknowledgments; Remedies.    

        (a)  Each of VSx and Shareholder expressly understands and agrees that
the covenants and agreements to be rendered and performed by it pursuant to
Sections 5.7 and 5.8 (collectively, the "Protective Covenants") are special,
unique, and of an extraordinary character, and that the breach of any of the
Protective Covenants may cause irreparable damage to Purchaser, the exact amount
of which will be difficult to ascertain, and that the remedies at law for any
such breach will be inadequate. Accordingly, each of VSx and Shareholder agrees
that Purchaser shall be entitled to specific performance and injunctive relief,
without posting bond or other security, to enforce or prevent any default,
breach or threatened breach of any of the Protective Covenants by VSx or
Shareholder. Such rights and remedies shall be cumulative, and none of them
shall limit any other rights or remedies of Purchaser at law, in equity or under
this Agreement.

        (b)  Each of VSx, Shareholder and Purchaser acknowledges and agrees that
the Protective Covenants, as to time, scope and territory, constitute the most
reasonable and equitable restrictions possible given Purchaser's need to protect
its substantial investment in the Assets. In the event any Protective Covenant
in this Agreement is held by a court or other tribunal of competent jurisdiction
to be unenforceable by reason of its extending for too great a period of time or
over too great a geographical area or by reason of its being too extensive in
any other respect, it shall be interpreted to extend only over the maximum
period of time for which it may be enforceable and/or over the maximum
geographical area as to which it may be enforceable and/or to the maximum extent
in all other respects as to which it may be enforceable, all as determined by
such court or other tribunal in such action.


ARTICLE 6
INDEMNIFICATION


        6.1    Indemnification by VSx and Shareholder.    Subject to Sections
6.4 and 6.5, VSx and Shareholder, jointly and severally, hereby agree to
indemnify and to promptly defend and hold harmless Purchaser from and against
any and all claims, costs, expenses (including, without limitation, attorneys'
fees and court costs), judgments, actions, suits, proceedings, penalties, fines,
damages, losses and liabilities of any kind or nature (collectively, "Losses")
incurred by Purchaser resulting from or arising out of:

        (a)  any breach of any representation or warranty made by VSx or
Shareholder in this Agreement or any certificate or instrument delivered
pursuant hereto;

        (b)  any breach of any covenant or agreement of VSx or Shareholder
contained in this Agreement or any certificate or instrument delivered pursuant
hereto;

        (c)  any of the Excluded Liabilities; and

        (d)  any claim, obligation or liability (including liability for any
Taxes) which is (i) incurred by VSx at any time or (ii) related to the operation
of the business of VSx or the use or ownership of any of the Assets during any
period of time prior to the Closing, regardless of whether such claim,
obligation or liability is asserted on or before or after the Closing Date.

        6.2    Indemnification by Purchaser.    Subject to Section 6.4,
Purchaser hereby agrees to indemnify and to promptly defend and hold harmless
VSx and Shareholder from and against any and all Losses incurred by VSx or
Shareholder resulting from or arising out of: (i) any breach of any
representation or warranty made by Purchaser in this Agreement or any
certificate or instrument delivered pursuant

10

--------------------------------------------------------------------------------

hereto; and (ii) any breach of any covenant or agreement of Purchaser contained
in this Agreement or any certificate or instrument delivered pursuant hereto.

        6.3    Administration of Third Party Claims.    

        (a)  Whenever any claim shall arise for indemnification under this
Article 6, the party entitled to indemnification (the "Indemnified Party") shall
promptly notify the other party or parties required to indemnify the Indemnified
Party (the "Indemnifying Party") of the claim and, when known, the facts
constituting the basis for such claim. In the event of any claim for
indemnification hereunder resulting from or in connection with any claim or
legal proceeding by a person who is not a party to this Agreement (a "Third
Party Claim"), such notice shall also specify, if known, the amount or a good
faith estimate of the amount of the Losses arising therefrom. An Indemnified
Party's failure to notify an Indemnifying Party shall not cause the Indemnified
Party to lose its right to indemnification under this Article 6, except to the
extent that such failure materially prejudices the Indemnifying Party's ability
to defend against any Third Party Claim that the Indemnifying Party has the
right to defend against hereunder.

        (b)  The Indemnified Party shall not settle or compromise or voluntarily
enter into any binding agreement to settle or compromise, or consent to entry of
any judgment arising from, any such claim or proceeding except in accordance
with this Section 6.3. With respect to any Third Party Claim, the Indemnifying
Party shall undertake the defense thereof by representatives of its own choosing
and shall control the settlement of any Third Party Claim; provided, however,
that the Indemnifying Party may not, without the prior written consent of the
Indemnified Party, enter into any settlement which would lead to or create any
liability or financial or other obligation on the part of the Indemnified Party
for which it is not entitled to indemnification hereunder, or could reasonably
be construed as an admission of culpability on the part of the Indemnified Party
or be expected to undermine the Indemnified Party's defense with respect to any
future claims of a similar nature. The Indemnified Party will cooperate and make
available to the Indemnifying Party such assistance and materials as
Indemnifying Party may reasonably request, at the Indemnifying Party's expense.
The Indemnified Party or any other party shall have the right to participate in
any such defense of a Third Party Claim with advisory counsel of its own
choosing at its own expense. Assuming the Indemnifying Party has received
advance notice of a covered claim, and in the event that Indemnifying Party
fails to begin defense of such claim with reasonable promptness following
receipt of such notice (or at any time thereafter ceases to diligently defend
such claim), the Indemnified Party will have the right, after giving ten
(10) days' prior written notice to the Indemnifying Party of its intention to do
so, and if during such 10-day period the Indemnifying Party does not settle such
claim, to undertake the defense and control the compromise or settlement of such
Third Party Claim on behalf of, and for the account of, the Indemnifying Party,
at the expense and risk of the Indemnifying Party.

        6.4    Survival.    All representations, warranties, covenants and
agreements contained in this Agreement shall survive the Closing. The
representations and warranties of each of the parties hereto contained in
Articles 3 and 4 of this Agreement shall survive the Closing only until the
expiration of two (2) years after the Closing Date; provided, however, that the
representations and warranties set forth in Sections 3.1, 3.2, 3.8, 3.10, 3.17,
3.23, 4.2 and 4.3 shall survive indefinitely. Any claim for indemnification
under this Article 6 with respect to any representations and warranties
contained herein must be asserted during the survival period applicable thereto,
if any. In the event notice of any claim for indemnification is given in good
faith within the applicable survival period, an Indemnifying Party's obligations
with respect to such indemnification claim shall survive until such time as such
claim is finally resolved.

11

--------------------------------------------------------------------------------

        6.5    Limitation on Indemnities.    The combined liability of VSx and
Shareholder to Purchaser for Losses under this Article 6 shall not exceed
$2,400,000 in the aggregate, which amount shall include any amounts set off by
Purchaser against the Note.

        6.6    Subrogation.    In the event an Indemnifying Party pays an
Indemnified Party's Losses pursuant to this Article 6, such Indemnifying Party
shall be subrogated to the rights the Indemnified Party has against any insurer
or other third party with respect thereto (and, upon the reasonable request of
the Indemnifying Party, the Indemnified Party shall take appropriate actions
necessary to transfer and assign such rights to the Indemnifying Party).


ARTICLE 7
MISCELLANEOUS


        7.1    Notices.    

        (a)  All notices, consents, requests and other communications hereunder
shall be in writing and shall be sent by hand delivery, by certified or
registered mail (return-receipt requested), or by a recognized national
overnight courier service as set forth below:

    If to VSx or
Shareholder:   James A. Eckstein
550 Pharr Road, Suite 525
Atlanta, Georgia 30305
 
 
With a copy to:
 
Philip E. Tribble, Esq.
Morris, Manning & Martin, LLP
1600 Atlanta Financial Center
3343 Peachtree Road, N.E.
Atlanta, Georgia 30326
 
 
If to Purchaser:
 
CompuCredit Corporation
245 Perimeter Center Parkway, Suite 600
Atlanta, Georgia 30346
Attention: General Counsel
 
 
with a copy to:
 
Robert W. Grout, Esq.
Troutman Sanders LLP
600 Peachtree Street, N.E., Suite 5200
Atlanta, Georgia 30308


        (b)  Notices delivered pursuant to Section 7.1(a) shall be deemed given:
(i) at the time delivered, if personally delivered; (ii) at the time received,
if mailed; and (iii) one (1) business day after timely delivery to the courier,
if by overnight courier service.

        (c)  Any party hereto may change the address to which notice is to be
sent by written notice to the other parties in accordance with this Section 7.1.

        7.2    Entire Agreement.    This Agreement, including all Exhibits and
Schedules hereto (all of which are incorporated herein by this reference),
contains the entire agreement and understanding concerning the subject matter
hereof between the parties hereto and specifically supersedes any other
agreement or understanding among the parties related to the subject matter
hereof.

        7.3    Waiver; Amendment.    No waiver, termination or discharge of this
Agreement, or any of the terms or provisions hereof, shall be binding upon any
party unless confirmed in writing. No waiver by any party of any term or
provision of this Agreement or of any default hereunder shall affect such
party's rights thereafter to enforce such term or provision or to exercise any
right or remedy in the

12

--------------------------------------------------------------------------------


event of any other default, whether or not similar. This Agreement may not be
modified or amended except by a writing executed by all parties.

        7.4    Severability.    If any provision of this Agreement shall be held
void, voidable, invalid or inoperative, no other provision of this Agreement
shall be affected as a result thereof, and, accordingly, the remaining
provisions of this Agreement shall remain in full force and effect as though
such void, voidable, invalid or inoperative provision had not been contained
herein.

        7.5    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia, without regard to
the principles of conflicts of laws.

        7.6    Assignment.    No party may assign this Agreement, in whole or in
part, without the prior written consent of the other party or parties hereto,
and any attempted assignment not in accordance herewith shall be null and void
and of no force or effect. Notwithstanding the foregoing, Purchaser may assign
this Agreement without the consent of the other parties hereto to an affiliate
of Purchaser; provided, however, that in no event shall any such transfer or
assignment relieve Purchaser from the obligation to pay the Purchase Price to
VSx and Shareholder pursuant to this Agreement and the Note.

        7.7    Binding Effect.    This Agreement shall be binding upon and shall
inure to the benefit of the parties and their respective heirs, representatives,
successors and permitted assigns.

        7.8    Headings.    The titles, captions and headings contained in this
Agreement are inserted for convenience of reference only and are not intended to
be a part of or to affect in any way the meaning or interpretation of this
Agreement.

        7.9    Reference with Agreement.    Numbered or lettered articles,
Sections, paragraphs, subsections, schedules and Exhibits herein contained refer
to articles, Sections, paragraphs, subsections, schedules and Exhibits of this
Agreement unless otherwise expressly stated. The words "herein," "hereof,"
"hereunder," "hereby," "this Agreement" and other similar references shall be
construed to mean and include this Agreement and all Exhibits and Schedules and
all amendments to any of them unless the context shall clearly indicate or
require otherwise.

        7.10    Interpretation.    This Agreement shall not be construed more
strictly against either party hereto regardless of which party is responsible
for its preparation, it being agreed that this Agreement was fully negotiated by
both parties.

        7.11    Further Assurances.    Upon the reasonable request of the other
party, each party agrees to take any and all actions, including, without
limitation, the execution of certificates, documents or instruments, necessary
or appropriate to give effect to the terms and conditions set forth in this
Agreement.

        7.12    Counterparts; Fax Signatures.    This Agreement and any
agreement, document or instrument required or contemplated hereby may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute the same agreement,
document or instrument. Any signature page of any such counterpart, or any
electronic facsimile thereof, may be attached or appended to any other
counterpart to complete a fully executed counterpart of such agreement, document
or instrument, and any telecopy or other facsimile transmission of any signature
shall be deemed an original and shall bind such party.

        7.13    Definition of Knowledge.    Any reference in this Agreement to
VSx's or Shareholder's "knowledge" (or other similar expressions relating to the
knowledge or awareness of VSx or Shareholder) means all matters of which
Shareholder or any of the directors or officers of VSx knew or should have known
after a reasonable investigation.

[Signatures Begin on Next Page]

13

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned have set their hands and seals to
this Agreement as of the date first set forth above.

  "VSx"
 
VSx CORPORATION
 
By:
/s/  JAMES A. ECKSTEIN      

--------------------------------------------------------------------------------

  Name: James A. Eckstein

--------------------------------------------------------------------------------

  Title: President and CEO

--------------------------------------------------------------------------------


 
(SEAL)
 
"Shareholder"
 
                /s/  JAMES A. ECKSTEIN                      (SEAL)  

--------------------------------------------------------------------------------

  James A. Eckstein
 
"Purchaser"
 
COMPUCREDIT CORPORATION
 
By:
/s/  DAVID G. HANNA      

--------------------------------------------------------------------------------

  Name: David G. Hanna

--------------------------------------------------------------------------------

  Title: Chairman and CEO

--------------------------------------------------------------------------------


 
(SEAL)


14

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.8



ASSET PURCHASE AGREEMENT
ARTICLE 1 PURCHASE AND SALE OF ASSETS
ARTICLE 2 PURCHASE AND SALE OF ASSETS
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF VSx AND SHAREHOLDER
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF PURCHASER
ARTICLE 5 OTHER AGREEMENTS OF THE PARTIES
ARTICLE 6 INDEMNIFICATION
ARTICLE 7 MISCELLANEOUS
